Case: 17-10222      Document: 00514129777         Page: 1    Date Filed: 08/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-10222                                FILED
                                  Summary Calendar                        August 24, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

AMANCIO ABURTO-GAMINO, also known as Lucero Amburto,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-193-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Amancio Aburto-Gamino was convicted of one charge of illegal reentry
into the United States and was sentenced to serve 78 months in prison. Now,
he argues that the district court erred by denying him the third point for
acceptance of responsibility.        This denial was based on the Government’s
refusal to move for the third point because he would not waive his appellate
rights.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10222    Document: 00514129777    Page: 2   Date Filed: 08/24/2017


                                No. 17-10222

      Sentences are reviewed for reasonableness. Gall v. United States, 552
U.S. 38, 51 (2007). In conducting this reasonableness review, we first examine
whether the district court committed any procedural errors, such as incorrectly
calculating the advisory guidelines range. 552 U.S. at 51. Next, we determine
whether the sentence was substantively reasonable. 552 U.S. at 51.
      The district court erred by denying Aburto-Gamino the third point for
acceptance of responsibility. See United States v. Palacios, 756 F.3d 325 (5th
Cir. 2014). Nonetheless, the error is harmless, as the district court’s remarks
show that it would have imposed the same sentence absent the error. See
United States v. Delgado-Martinez, 564 F.3d 750, 752-53 (5th Cir. 2009);
United States v. Ibarra-Luna, 628 F.3d 712, 713-19 (5th Cir. 2010).
      AFFIRMED.




                                      2